DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.  Claims 1-29 are pending.

			
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-15 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al (U.S. Patent Pub. No. 2014/0366702) hereinafter Kien in view of Wagner (U.S. Patent Pub. No. 2004/0182213).
Regarding claim 1, Kien teaches a perforating apparatus (10) the apparatus comprising a cylinder (12) comprising a longitudinal cylinder axis (24) and an outer circumferential surface (30), wherein the outer circumferential surface defines a plurality of recessed portions (Figure 2; Examiner notes there must be a recess occupied by the anvil blocks to allow for the anvil blocks to be positioned), and wherein the cylinder rotates about the longitudinal cylinder axis (Paragraph 0065); 
a plurality of anvil blocks (16,29) removably connected with the plurality of recessed portions (Paragraph 0066), wherein each of the plurality of anvil block comprise an anvil block surface (29) and wherein each of the plurality of anvil blocks comprise an anvil bead (16), the anvil bead disposed on the anvil block surface and disposed at an elevation beyond the outer circumferential surface of the cylinder (Figure 2) such that the anvil bead comprises a distinct profile from the anvil block on which the anvil bead is disposed (Figures 2 and 5;Paragraph 0074); wherein the anvil bead is shaped (Figures 2 and 5) and wherein a portion of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset  from one another along the longitudinal cylinder axis (Figure 5); wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder wherein a portion (P1, P2, P3, P4) of the plurality of anvil blocks are offset from one another along the longitudinal cylinder axis (Figure 1 and 2; See annotated Figure 1 below and Figure 5; Examiner notes there are an infinite number of portions to the anvil blocks 29 and are spread out longitudinally along the anvil 12) 
wherein at least a portion of side edges of the anvil blocks are radially positioned about the outer circumferential surface of the cylinder (Figure 2 and Figure 5; Examiner notes the anvil blocks are positioned radially about a cylindrical anvil, and are thus considered radially positioned about the outer surface 32) and a cavity (C1) is formed between adjacent side edges of the anvil blocks (See annotated Figure 2 below; Examiner notes the recessed portion R1 to be the recess between the anvil blocks (16, 29)); and wherein each of the plurality of anvil block extend radially away from the outer circumferential surface of the cylinder (Figure 2);
 and a blade (20) positioned adjacent the plurality of anvil blocks so as to cooperate in contacting relationship with the plurality of anvil beads (Figure 2 and Paragraph 0068) wherein the blade comprises a plurality of teeth (Paragraph 0090 Lines 27-30) and wherein the blade is at a blade angle with respect to a traversing web (Figure 2; Examiner notes blade has some degree of angle with respect to the web as shown in Figure 2); 
wherein the cavity is capable of carrying debris past the blade (Figures 1-2); and the traversing web is perforated as the web passes between the anvil bead and the blade forming a shaped line of weakness (21)(Figure 1 and Paragraph 0068).

    PNG
    media_image1.png
    611
    551
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    694
    media_image2.png
    Greyscale


Kien does not teach the anvil block surface disposed at a first elevation beyond the outer circumferential surface of the cylinder; or the anvil bead disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder.
Wagner teaches it is known in the art of rotary cutters to incorporate a roll (16) with an anvil block (36, 36) having an anvil block surface disposed at a first elevation beyond an outer circumferential surface (28) of the cylinder and an anvil bead (32, 46) disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder (Figure 6 and Paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien to incorporate the teachings of Wagner to provide the anvil block and anvil bead disposed at a first and second elevation beyond the outer surface of the cylinder. In doing so, it allows for less vibration and instability (Paragraph 0027). 

Regarding claim 1, to the extent it can be argued the prior art of Kien (Figure 5) does not provide wherein a portion of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset  from one another along the longitudinal cylinder axis (Figure 5); wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder”;
One of ordinary skill in the art would have looked to Kien (Figure 2) to provide an anvil insert (29) to further allow for removable attachment of the anvil and anvil insert from the cylinder (12) (Paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien (Figure 5) to incorporate the teachings of (Kien Figure 2) to provide the rotary cylinder with a plurality of removable anvil inserts. In doing so, it allows for replacement of the anvil inserts and anvils. 

Regarding claim 3, the modified device of Kien teaches wherein the anvil bead comprises an anvil tip and the blade comprises a blade tip wherein the overlap distance between the anvil tip and the blade tip is from about .0001 inches to about .01 inches (Kien Paragraph 0069).
Kien does not teach an overlap distance from about 0.02 inches to about 0.3 inches.
Kien also teaches it is old and well known to incorporate increasing the overlap between the blade 20 and the anvil 16, the perforations 22 generally become more pronounced, more visible, crisper and longer.  By decreasing the overlap between the blade 20 and the anvil 16, the perforations 22 generally become less pronounced, less visible, shorter, and the bond 23 becomes wider and thus stronger (Paragraph 0069).  Thus, varying the overlap is a known results effective variable.
One of ordinary skill in the art would have good reason to pursue overlap distances which are known to be useful for a particular cutting function. There are a finite number of possible overlap distances which pertain to a perforating apparatus and allow for the overlap to create a perforated edge and allow for the proper function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable overlap distance in an attempt to provide an improved perforation on the workpiece, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, the modified device of Kien does not provide wherein the anvil bead comprises an anvil tip, and wherein the anvil bead distance from the outer circumferential surface to the anvil tip is from about 0.2 inches to about 0.6 inches.
Wagner teaches it is old and well known in the art of rotary perforating devices to incorporate an anvil (16) and an anvil bead (32) wherein the anvil bead comprises an anvil tip (46), and wherein the anvil bead distance from the outer circumferential surface (52) to the anvil tip is from 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes .5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue anvil bead distances which are known to be useful for a particular cutting function. There are a finite number of possible distances which pertain to a perforating device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable distance in an attempt to provide an improved perforating function for thecutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 5, the modified device of Kien does not teach wherein the anvil bead comprises an anvil height, wherein the anvil bead height is from about 0.1 inches to about 0.4 inches.
Wagner teaches it is old and well known in the art of rotary perforating devices to incorporate wherein the anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes .5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue anvil bead distances which are known to be useful for a particular cutting function. There are a finite number of possible distances which pertain to a perforating device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable distance in an attempt to provide an improved perforating function for the cutting device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success, especially since it succeeded with Wagner. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 6, the modified device of Kien teaches wherein the anvil bead is made from steel (Kien Paragraph 0070).

Regarding claim 7, the modified device of Kien does not teach wherein the anvil block and the anvil bead are made from the same material.
Wagner teaches it is old and well known in the art of perforating devices to incorporate a roll (16) made of steel (Figure 1 and Paragraph 0020) and wherein the knives (32) are formed into or are integral to the roll (16) (Paragraph 0016; Examiner notes that if the roll is made of steel and the knife 32 is formed into the roll, the knife 32 may be of the same material).
Wagner does not provide the block and the anvil bead are from the same material.
One of ordinary skill in the art would have good reason to the anvil block and the anvil bead of the same material which are known to be useful for a cutting function. There are a finite number of possible materials which pertain to a perforating device and allow for the perforating anvils to provide proper perforations in the workpiece. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable materials in an attempt to provide an improved pivot function for the hole punch, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 8, the modified device of Kien does not teach wherein the outer circumferential surface has a cylinder radius of from about 2.5 inches to about 8 inches (Figure 1).
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 9, the modified device of Kien does not teach wherein an outer surface of the anvil block has an anvil block radius of from about 3.5 inches to about 9 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).(Examiner notes the anvil block of Kien is flush with the anvil, the diameters of both would be approximately the same).

Regarding claim 10, the modified device of Kien teaches wherein the anvil bead comprises an anvil tip (26)(Kien Figure 2). 
The modified device of Kien does not teach wherein the anvil tip has an anvil bead radius of from about 4 inches to about 10 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 12, the modified device of Kien teaches wherein the traversing web (14) is positioned tangentially with respect to the outer cylindrical surface (30) as the traversing web passes between the cylinder (12)and the blade (20)(Kien Figure 2).
Regarding claim 13, the modified device of Kien teaches wherein the anvil bead has a cross sectional angle of about 90 degrees (Kien Figure 3; Examiner notes the anvil bead has about a 90 degree angle when formed on the outer edge of 16 and in relation to the circumferential surface 30).
Regarding claim 14, the modified device of Kien teaches the anvil beads on the plurality of anvil blocks form a helix about the outer circumferential surface of the cylinder, wherein the helix has a helix angle, wherein the helix angle is from 1 degrees to about 10 degrees from the longitudinal cylinder axis (Kien Paragraph 0082).
Regarding claim 15, the modified device of the device of Kien provides when used with a blade 20 positioned substantially parallel to cylinder axis 24, the helically mounted anvil 16 can reduce the number of simultaneous interaction points 26 at a given period in time between the anvil 16 and the blade 20 (Kien Paragraph 0082; Examiner notes Figure 8 Appears to show a possible 9-10 contact points on the uppermost anvil bead but it is unclear if this is a full cutting cycle, as noted by the perforated line 21 showing 11).
The modified device of Kien does not provide the specifics of the helix angle provides for from about 4 to about 10 contact points between the anvil bead and the blade.
One of ordinary skill in the art would have good reason to pursue a reduction in contact points between the anvil and blade which are known to be useful for a particular cutting function. There are a finite number of possible contact points which pertain to perforating device and allow for the perforating device to perforate the work piece providing proper function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable number of reduced contact points in an attempt to provide an improved perforating apparatus, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 21, the modified device of Kien teaches wherein each of the plurality of anvil blocks comprise one or more anvil block segments (Kien Figure 6)
Regarding claim 22, the modified device of Kien teaches wherein one or more of the plurality of anvil blocks are disposed radially about an outer circumferential surface (Kien Figure 2).
Regarding claim 23, the modified device of Kien teaches wherein the web is at least one of bath tissue and towel tissue (Kien Paragraph 0081)
Regarding claim 24, the modified device of Kien teaches wherein the web (14) comprises a longitudinal web axis (A1) wherein the longitudinal web axis is substantially parallel to a machine direction MD (Kien Figure 1 and annotated Figure 2 below).

    PNG
    media_image3.png
    629
    619
    media_image3.png
    Greyscale

Regarding claim 25, the modified device of Kien teaches wherein the blade comprises a plurality of teeth Paragraph 0090 Lines 27-32, wherein each of the plurality of teeth has a tooth length (TL) and wherein at least two teeth have the same tooth lengths (Kien Figures 11 and 12; Examiner notes Paragraph 90 provides the blade may utilize teeth as shown in Figure 11).

Regarding claim 26, Kien teaches an apparatus comprising a cylinder (12) comprising a longitudinal cylinder axis (24) and an outer circumferential surface (32), wherein the outer circumferential surface defines a plurality of recessed portions (Examiner notes there must be a recess occupied by the anvil blocks to allow for the anvil blocks to be positioned) and wherein the cylinder rotates about the longitudinal cylinder axis (Figure 2 and Paragraph 0065);
 a plurality of anvil blocks (16, 29) removably connected with the plurality of recessed portions (Paragraph 0066), wherein each of the plurality of anvil blocks comprise side edges and wherein each of the plurality of anvil blocks comprise an anvil bead (16), the anvil bead at an elevation beyond the outer circumferential surface of the cylinder, such that the anvil bead comprises a distinct profile from the anvil block on which the anvil bead is disposed,
 wherein a cavity is formed between the adjacent side edges of the anvil blocks (Figure 2 and 5); 
wherein the anvil bead is shaped (Figure 1), wherein a plurality of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset from one another along the longitudinal cylinder axis , the portion of anvil blocks extending linearly along a length of the cylinder and abutting one another, wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder (Figures 2 and 5);
and a blade (20) positioned adjacent the plurality of anvil blocks so as to cooperate in contacting relationship with the plurality anvil beads (Figure 2 and Paragraph 0068) wherein the blade comprises a plurality of teeth, and wherein the blade is at a blade angle with respect to a traversing web (Figure 2 and Paragraph 0090 Lines 27-32; Examiner notes the blade must be at some angle with respect to the work piece as shown in Figure 2);
wherein the cavity is capable of carrying debris past the blade (Figures 1-3);
wherein the traversing web is perforated as the web passes between the anvil bead and the blade forming a shaped line of weakness (21)(Figure 1), wherein the cylinder comprises a cylinder diameter (D1) with respect to the longitudinal cylinder axis (See annotated Figure 2 below; Examiner notes the axis is the center point of anvil 12);
wherein the anvil block surface has an anvil block diameter (D2)(See annotated Figure 2 below) with respect to the longitudinal cylinder axis;
wherein the anvil bead comprises an anvil bead tip (26) the anvil bead tip having an anvil bead diameter (D3) with respect to the longitudinal cylinder axis (See annotated Figure 2 below). 

Kien does not teach the anvil block surface disposed at a first elevation beyond the outer circumferential surface of the cylinder; or the anvil bead disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder.
Wagner teaches it is known in the art of rotary cutters to incorporate a roll (16) with an anvil block (36, 36) having an anvil block surface disposed at a first elevation beyond an outer circumferential surface (28) of the cylinder and an anvil bead (32, 46) disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder (Figure 6 and Paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien to incorporate the teachings of Wagner to provide the anvil block and anvil bead disposed at a first and second elevation beyond the outer surface of the cylinder. In doing so, it allows for less vibration and instability (Paragraph 0027). 

Regarding claim 25, to the extent it can be argued the prior art of Kien (Figure 5) does not provide wherein a plurality of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset from one another along the longitudinal cylinder axis , the portion of anvil blocks extending linearly along a length of the cylinder and abutting one another, wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder”;
One of ordinary skill in the art would have looked to Kien (Figure 2) to provide an anvil insert (29) to further allow for removable attachment of the anvil and anvil insert from rotary cylinder (12) (Paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien (Figure 5) to incorporate the teachings of (Kien Figure 2) to provide the rotary cylinder with a plurality of removable anvil inserts. In doing so, it allows for replacement of the anvil inserts and anvils. 


Regarding claim 26, Kien does not provide wherein the difference of the cylinder diameter and the anvil block diameter is from about 0.3 inches to about 1.2 inches, wherein the difference of the cylinder diameter and the anvil bead diameter is from about 0.4 inches to about 1.7 inches, and wherein the difference of the anvil bead diameter and the anvil block diameter is from about 0.2 inches to about 0.6 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017) and anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes 0.5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image4.png
    617
    597
    media_image4.png
    Greyscale

Regarding claims 27 and 28 the modified device of Kien does not teach wherein the difference if the cylinder diameter to the anvil block diameter is from about 0.4 inches to about 0.1 inches or wherein the difference of the anvil bead diameter and the anvil block diameter is 0.5 inches to about 0.8 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017) and anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes 0.5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 29, Kien teaches a perforating apparatus (10) the apparatus comprising a cylinder (12) comprising a longitudinal cylinder axis (24) and an outer circumferential surface (30), wherein the outer circumferential surface defines a plurality of recessed portions (Figure 2; Examiner notes there must be a recess in which the anvil blocks may occupy), and wherein the cylinder rotates about the longitudinal cylinder axis (Paragraph 0065); 
a plurality of anvil blocks (16, 29) removably connected with the plurality of recessed portions (Paragraph 0066), wherein each of the plurality of anvil blocks comprise side edges (Figures 2 and 5) that extend to an anvil block surface and wherein each of the plurality of anvil blocks comprise an anvil bead (16), the anvil bead  at an elevation beyond the outer circumferential surface of the cylinder such that the anvil bead comprises a distinct profile from the anvil block on which the anvil bead is disposed (Figure 2), wherein a cavity is formed between adjacent side edges of the anvil block and wherein the anvil bead is shaped (Figure 5), wherein a portion of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset from one another along the longitudinal cylinder axis (Figures 2 and 5), the portion of anvil blocks extending linearly along a length of the cylinder and abutting one another, wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder (Figures 2 and 5; Paragraph 0066 and 0074)
a blade (20) positioned adjacent the plurality of anvil blocks so as to cooperate in contacting relationship with the plurality anvil beads (Figure 2 and paragraph 0068), wherein the blade comprises a plurality of teeth (Paragraph 0090, Lines 27-32) and wherein the blade is at a blade angle with respect to a traversing web (Figure 2; Examiner notes there must be some angle with respect to the web 14);
wherein the cavity is capable of carrying debris past the blade (Figures 2 and 3)
wherein the traversing web is perforated as the web passes between the anvil bead and the blade forming a shaped line of weakness (21)(Figure 1);
wherein the cylinder comprises a cylinder radius with respect to the longitudinal cylinder axis (Figures 1 and 2).

Kien does not teach the anvil block surface disposed at a first elevation beyond the outer circumferential surface of the cylinder; or the anvil bead disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder.
Wagner teaches it is known in the art of rotary cutters to incorporate a roll (16) with an anvil block (36, 36) having an anvil block surface disposed at a first elevation beyond an outer circumferential surface (28) of the cylinder and an anvil bead (32, 46) disposed on the anvil block surface and disposed at a second elevation beyond the outer circumferential surface of the cylinder (Figure 6 and Paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien to incorporate the teachings of Wagner to provide the anvil block and anvil bead disposed at a first and second elevation beyond the outer surface of the cylinder. In doing so, it allows for less vibration and instability (Paragraph 0027).
Regarding claim 29, Kien does not teach an anvil bead radius with respect to the longitudinal cylinder axis, and wherein the difference of the cylinder radius and the anvil bead radius is from about 0.2 inches to about 0.85 inches.
Wagner teaches it is old and well known in the art of perforating devices to incorporate to provide a roll (14) with a diameter of almost any desired dimension, specifically between 2 and 20 inches (Paragraph 0017) and anvil bead (32) comprises an anvil bead height (h3), wherein the anvil bead height is from about 0.5 cm-2.1 cm (Paragraph 0031; Examiner notes 0.5 cm-2.1 cm is approximately 0.2 inches-1.0 inches).
One of ordinary skill in the art would have good reason to pursue diameters which are known to be useful for a particular cutting function. There are a finite number of possible diameters which pertain to a rotary cutting device and allow for the cut to rotate providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable diameter in an attempt to provide an improved cutting function for the perforating device, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 29, to the extent it can be argued the prior art of Kien (Figure 5) does not provide “wherein a portion of anvil blocks of the plurality of anvil blocks extend linearly along a length of the cylinder, the portion of anvil blocks abutting one another and being offset from one another along the longitudinal cylinder axis, the portion of anvil blocks extending linearly along a length of the cylinder and abutting one another, wherein the anvil beads disposed on the portion of anvil blocks form a continuous non-linear shape along the cylinder”;
One of ordinary skill in the art would have looked to Kien (Figure 2) to provide an anvil insert (29) to further allow for removable attachment of the anvil and anvil insert from rotary cylinder (12) (Paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kien (Figure 5) to incorporate the teachings of (Kien Figure 2) to provide the rotary cylinder with a plurality of removable anvil inserts. In doing so, it allows for replacement of the anvil inserts and anvils. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kien (U.S. Patent Pub. No. 2014/0366702) in view of Wagner (U.S. Patent Pub. No. 2004/0182213) as applied to claim 1 above, and further in view of Slovut (U.S. Patent Pub. No. 2016/0271824).
Regarding claim 2 the modified device of Kien teaches all of the elements of the current invention except wherein the blade oscillates in a direction parallel to the central longitudinal axis.
Slovut teaches it is old and well known in the art of perforating apparatus to incorporate a blade (18) that oscillates in a direction parallel to the central longitudinal axis (Paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kien to incorporate the teachings of Slovut to provide oscillating movement of the blade. Doing so prevents extra or uneven wear on the equipment (paragraph 0059).

Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kien (U.S. Patent Pub. No. 2014/0366702) in view of Wagner (U.S. Patent Pub. No. 2004/0182213) as applied to claim 1 above, and further in view of Baggot (U.S. Patent Pub. No. 2008/0028902).
Regarding claim 11, the modified device of Kien does not teach wherein the traversing web maintains a machine direction strain of from about 0.5% to about 10% as the traversing web passes between the cylinder and the blade.
Baggot teaches it is old and well known in perforating devices that undesired strains may be imparted on a moving work piece (Paragraph 0056).
Baggot does not provide a machine direction strain of from about 0.5% to about 10% as the traversing web passes between the cylinder and the blade.
One of ordinary skill in the art would have good reason to pursue strains on a work piece which are known to be useful for a particular cutting function. There are a finite number of strain percentages which pertain to a cutting device and allow for the perforating function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable work piece strain in an attempt to provide an improved perforating function for the rotary cutter, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 16, the modified device of Kien teaches all of the elements of the claimed invention except wherein the traversing web passes between the cylinder and the blade at a web speed of about 700 m/min.
Baggot teaches it is old and well known in the art of perforating apparatus to incorporate a web speed up to a maximum of 1500m/min (Paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kien to incorporate the teachings of Baggot to provide workpiece web speed of about 700m/min. In doing so, it prevents undesired strains on the web and provides improved effectiveness (Paragraphs 0058-0059). 

Regarding claim 17, the modified device of Kien teaches wherein the anvil bead rotates at an anvil bead speed, wherein the anvil bead speed is greater than the web speed (Kien Paragraph 0084; Examiner notes the web speed can be run at a speed lower than the anvil cylinder 12 and thus, the anvil beads which rotate on anvil cylinder 12 must also rotate at a speed greater than the web speed).
Regarding claim 18, the modified device of Kien teaches wherein the anvil bead rotates at an anvil bead speed, wherein the anvil bead speed is less than the web speed (Kien Paragraph 0087; Examiner notes the web speed can be run at a higher speed than the anvil cylinder 12 and thus, the anvil beads which rotate on anvil cylinder 12 must also rotate at a speed less than the web speed).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
-Applicant argues “Kien’s anvil insert 29 is identified as the recited “anvil block” and Kien’s anvil 16 is identified as the recited “anvil bead.” Kien provides side views of the anvil 16 and anvil insert 29, as shown in FIG. 2 but is silent regarding how the anvil inserts 29 are arranged to form, for example, the anvil shape shown in FIG. 1. In the interest of compact prosecution, Applicants note that FIG. 5 of Kien depicts one embodiment of an anvil 16 “comprised of one or more anvil segments 17 positioned end-to-end along the length L of the cylinder 12” (see paragraph [0074] of Kien). However, Kien is silent about whether these anvil segments 17 are positioned on anvil inserts, and is also silent regarding how the anvil inserts would be positioned to achieve the depicted anvil shape. Wagner fails to remedy these deficiencies, as Wagner does not appear to contain any disclosure of anvil blocks having the features recited in amended claims 1, 26, and 29”.
 Examiner notes the prior art is not required to carry over each reference character previously disclosed in a different Figure. The specification of Kien does not appear to disclose each Figure as a separate embodiment, and as such, the Anvil Support (29) must be placed underneath the plurality of anvil segments (16) as shown in Figure 5. To the extent it can be argued Figure 2, showing the anvil support (29) and anvil (16), is a separate embodiment to that of Figure 5, an updated rejection, including a 103 of Kien (Figure 5) in view of (Kien Figure 2) has been provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD D CROSBY JR/  09/28/2022Examiner, Art Unit 3724